172 S.E.2d 535 (1970)
276 N.C. 361
STATE of North Carolina
v.
Jose RIERA.
No. 6.
Supreme Court of North Carolina.
March 11, 1970.
*537 Atty. Gen. Robert Morgan and Trial Atty. James E. Magner, Jr., for the State.
Downing, Downing & David, Fayetteville, for defendant.
*538 BRANCH, Judge.
Defendant assigns as error the trial court's failure to allow his motion for judgment as of nonsuit.
The portions of the statute relevant to decision in this case are as follows:
"§ 90-113.2. Prohibited acts.It shall be unlawful:
* * * * * *
"(3) For any person to possess a barbiturate or stimulant drug unless such person obtained such barbiturate or stimulant drug in good faith on the prescription of a practitioner in accordance with subdivision (1)a or in accordance with subdivision (1)c of this section or in good faith from a person licensed by the laws of any other state or the District of Columbia to prescribe or dispense barbiturate or stimulant drugs.
* * * * * *
"(5) For any person to possess for the purpose of sale, barter, exchange, dispensing, supplying, giving away, or furnishing any barbiturate or stimulant drugs; and, provided, the possession of one hundred or more tablets, capsules or other dosage forms containing either barbiturate or stimulant drugs, or a combination of both, shall be prima facie evidence that such possession is for the purpose of sale, barter, exchange, dispensing, supplying, giving away, or furnishing."
"§ 90-113.8. Penalties.(a) Any person who violates, or who conspires with, aids, abets, or procures another to violate, G.S. 90-113.2(5) relating to the illegal possession for the purpose of sale, barter, exchange, dispensing, supplying, giving away, or furnishing of barbiturate or stimulant drugs, shall be guilty of a felony and upon conviction thereof shall be punished by imprisonment for not less than six months, nor more than five years. Upon a second or subsequent conviction for a violation of G.S. 90-113.2(5) the punishment shall be imprisonment for not less than one nor more than ten years.
"(b) Any person who violates, or conspires with, aids, abets, or procures another to violate, any provision of this article, other than G.S. 90-113.2(5), shall be guilty of a misdemeanor and upon conviction shall be punished by a fine of not more than one thousand dollars ($1,000.00), or by imprisonment for not more than two years, or both, in the discretion of the court. Upon a second or subsequent conviction for a violation of any provision of this article, other than G.S. 90-113.2(5), the defendant shall be guilty of a felony and shall be fined or imprisoned, or both, in the discretion of the court."
G.S. § 90-113.2 and G.S. § 90-113.3 enumerate certain specific exceptions to and exemptions from the prohibited acts contained in Article 5A, Chapter 90.
Defendant does not challenge the testimony of witness William Best to the effect that the capsules actually tested contained the barbiturate prohibited by statute. He simply contends that, without testing 100 or more of the capsules, the testimony of the witness does not create prima facie evidence that defendant's possession of the capsules was for the purpose of sale, barter, exchange, dispensing, supplying, giving away, or furnishing, and that the State's other evidence is not sufficient, standing alone, to carry the case to the jury.
The well-recognized rules regarding sufficiency of evidence to withstand nonsuit are stated in State v. Bogan, 266 N.C. 99, 145 S.E.2d 374, as follows:
"The test of its sufficiency to withstand the motion for nonsuit, however, is the same whether the evidence is circumstantial, direct, or both. State v. Stephens, 244 N.C. 380, 93 S.E.2d 431. `If there be any evidence tending to prove the fact in issue, or which reasonably conduces to its conclusion as a fairly logical and legitimate deduction, and not *539 merely such as raises a suspicion or conjecture in regard to it, the case should be submitted to the jury.' State v. Johnson, 199 N.C. 429, 431, 154 S.E. 730, 731. * * * It does not mean that the evidence, in the court's opinion, excludes every reasonable hypothesis of innocence. Should the court decide that the State has offered substantial evidence of defendant's guilt, it then becomes a question for the jury whether this evidence establishes beyond a reasonable doubt that defendant, and no other person, committed the crime charged. State v. Thompson, 256 N.C. 593, 124 S.E.2d 728."
An examination of the Addendum to the Record and the transcript of evidence taken in this case reveals testimony by the witness Best that he selected at random some of the capsules delivered to him for testing, and by chemical test found the capsules to contain two barbiturates, namely, second and amytal, which are the constituent parts of a drug sold under the name Tuinal; the remaining capsules were all identical in coloration, each had an identical code number"Lilly F 65"impressed upon it, and the code number indicated that it contained Tuinal, the brand name adopted by the Eli Lilly Company for its product containing component parts identical to those found by Mr. Best in the capsules tested.
From this evidence the jury could find that defendant had in his possession 100 or more tablets containing barbiturate drugs. If this finding be made the fact so found is prima facie evidence that the possession was for the purpose of sale, barter, exchange, dispensing, supplying, giving away, or furnishing.
A prima facie case does nothing more than carry the case to the jury for its determination. Owens v. Kelly, 240 N. C. 770, 84 S.E.2d 163. Likewise, prima facie evidence is no more than sufficient evidence to establish the vital facts without further proof, if it satisfies the jury. In a criminal case the jury is at full liberty to acquit the defendant if it is not satisfied from all the evidenceincluding prima facie evidencethat defendant's guilt has been proven beyond a reasonable doubt. In short, the inference or conclusion which may be drawn from certain facts recited in the statute may justify, but not compel, a verdict adverse to the defendant. Ordinarily, the establishment of prima facie evidence does not shift the burden of the issue from the State to the defendant. State v. Bryant, 245 N.C. 645, 97 S.E.2d 264; State v. Wilkerson, 164 N.C. 431, 79 S.E. 888. However, defendant is indicted under Article 5A, Chapter 90, of the General Statutes, and G.S. § 90-113.4 (contained in Article 5A) specifically provided:
"In any complaint, information, or indictment, and in any action or proceeding brought for the enforcement of any provision of this article, it shall not be necessary to negative any exception, excuse, proviso, or exemption, contained in this article, and the burden of proof of any such exception, excuse, proviso, or exemption shall be upon the defendant."
Thus it is not necessary for the State to offer proof negativing any such exception, excuse, proviso or exemption contained in Article 5A. G.S. § 90-113.4; State v. Cooke, 270 N.C. 644, 155 S.E.2d 165.
In the instant case the prima facie evidence relating to possession of the barbiturate drugs for the purpose of sale, barter, exchange, dispensing, supplying, giving away, or furnishing is reinforced by other evidence showing concealment and the presence of envelopes within the box containing the capsules, which permits further inference consistent with barter, sale, exchange, dispensing, supplying, giving away, or furnishing.
We hold that the Court of Appeals properly decided that "There was ample evidence to require submission of this case to the jury."
Defendant next assigns as error the failure of the trial judge to submit to and instruct the jury upon the question of defendant's *540 guilt of the misdemeanor, possession of barbiturate drugs, G.S. § 90-113.2(3).
It is a universal rule that an indictment must allege all the elements of the offense charged. A defendant is entitled to be informed of the accusation against him and to be tried accordingly. State v. Wilkerson, supra; State v. Greer, 238 N.C. 325, 77 S.E.2d 917. It is also well recognized in North Carolina that when a defendant is indicted for a criminal offense he may be convicted of the charged offense or of a lesser included offense when the greater offense charged in the bill contains all the essential elements of the lesser offense, all of which could be proved by proof of the allegations of fact contained in the indictment. G.S. § 15-170; State v. Overman, 269 N.C. 453, 153 S.E.2d 44; State v. Rorie, 252 N.C. 579, 114 S.E.2d 233; Wharton's Criminal Law and Procedure, Vol. 4, Sec. 1799, at 631. Further, when such lesser included offense is supported by some evidence, a "defendant is entitled to have the different views arising on the evidence presented to the jury upon proper instructions, and an error in this respect is not cured by a verdict finding the defendant guilty of a higher degree of the same crime, for in such case, it cannot be known whether the jury would have convicted of the lesser degree if the different views, arising on the evidence, had been correctly presented in the court's charge." State v. Childress, 228 N.C. 208, 45 S.E.2d 42. State v. Burnett, 213 N.C. 153, 195 S.E. 356; State v. Keaton, 206 N.C. 682, 175 S.E. 296. When there is evidence to support the milder verdict, the court must charge upon it even when there is no specific prayer for the instruction. State v. Wagoner, 249 N.C. 637, 107 S.E.2d 83.
Thus, in order to sustain this assignment of error it must be established (1) that the misdemeanor of possession of barbiturate or stimulant drugs (G.S. § 90-113.2(3)) is a lesser included offense of the felony of possession of barbiturate or stimulant drugs for sale, barter, exchange, dispensing, supplying, giving away, or furnishing (G.S. § 90-113.2(5)) and (2) there must be some evidence that the lesser degree of the crime has been committed.
The Court of Appeals, in deciding that G.S. § 90-113.2(3) was not a lesser included offense of G.S. § 90-113.2(5), relied upon the case of State v. Cofield, 247 N.C. 185, 100 S.E.2d 355. There the Court, in constructing G.S. § 18-50, which makes it a general misdemeanor to possess intoxicating liquor for the purpose of sale, and G.S. § 18-48, which makes it a general misdemeanor to possess whiskey upon which taxes imposed by the United States Congress or the State of North Carolina have not been paid, held that "Each statute creates a specific criminal offense, and a violation of G.S. § 18-48 is not a lesser offense included in the offense defined in G.S. § 18-50." In Cofield the Court cited State v. Morgan, 246 N.C. 596, 99 S.E.2d 764; State v. Daniels, 244 N.C. 671, 94 S.E.2d 799; State v. Hall, 240 N.C. 109, 81 S.E.2d 189; State v. Peterson, 226 N.C. 255, 37 S.E.2d 591; and State v. McNeill, 225 N.C. 560, 35 S.E.2d 629. An examination of these cited cases discloses that each cites as authority and relies upon the reasoning contained in the case of State v. McNeill, supra. In McNeill the defendant was charged by warrant with possession of illicit liquor for the purpose of sale, a violation of G.S. § 18-50. There was no other count or charge contained in the warrant. The Court, holding that there was insufficient evidence to go to the jury as to possession for the purpose of sale and that defendant could not be convicted of possessing non-taxpaid liquor, stated:
"* * * (T)he charge contained in the warrant under which the defendant was held to answer was possession of illicit liquor for the purpose of sale. There was no other count or other charge in the warrant. Manifestly the defendant was charged with violation of G.S., § 18-50. She could not be convicted under § 18-48. These two statutes *541 define misdemeanors and are on equal footing. Neither prescribes or includes a lesser offense or one of lesser degree. G.S., § 18-48, may not be regarded as constituting a lesser or different offense embraced in G.S., § 18-50."
This line of cases is distinguishable from the instant case, because in the cases construing G.S. § 18-48 and § 18-50 there was no lesser offense to be included. Both statutes create misdemeanors of the same dignity, and a violation of either of the statutes would warrant identical punishment.
The indictment in the instant case, in part, charged that defendant "unlawfully, wilfully and feloniously did possess and have under his control * * * a barbiturate drug * * * for the purpose of sale, barter, exchange, dispensing, supplying, giving away, and furnishing." The exceptions to and exemptions from the provisions of the two statutes here considered are not constituent elements of the crimes which they create, but are matters which defendant may prove as defenses to the charges created by the respective statutes. State v. Cooke, supra. Thus, to prove the felony as charged, the State must prove (1) unlawful possession of the barbiturate and (2) that it was possessed "for the purpose of sale, barter, exchange, * * *." To prove the misdemeanor, G.S. § 90-113.2(3), the State must only prove unlawful possession of the drug.
Although not separately stated, the indictment in the instant case charging the felony, G.S. § 90-113.2(5), included all the elements necessary to prove the misdemeanor, G.S. § 90-113.2(3), and these elements could be proven by proof of the facts alleged in the indictment. We therefore hold that the misdemeanor created by G.S. § 90-113.2(3) is a lesser included offense of the crime alleged in the bill of indictment.
There was ample evidence which would allow the jury to find that the included crime of less degree was committed by the defendant. Thus, the trial court erred when it failed to submit to and instruct the jury upon the question of defendant's guilt of the misdemeanor, G.S. § 90-113.2(3).
Finally, defendant requests the court, in the exercise of its supervisory jurisdiction, to examine the bill of indictment. He contends that there was jurisdictional failure because the bill alleges that the defendant possessed the barbiturates for the purpose of sale, barter, exchange, supplying, giving away, and furnishing. The statute has the word "or" between the words "giving away" and the word "furnishing."
This contention is without merit. The rule in North Carolina is that where a statute sets forth several ways by which the offense may be committed, the warrant or indictment correctly charges conjunctively. State v. Chestnutt, 241 N.C. 401, 85 S.E.2d 297; State v. Albarty, 238 N.C. 130, 76 S.E.2d 381; State v. Anderson and State v. Brown, 265 N.C. 548, 144 S.E.2d 581.
This case is remanded to the North Carolina Court of Appeals with direction that it remand it to Superior Court of Cumberland County for a new trial in accordance with the principles herein stated.
New trial.